Citation Nr: 1122937	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-23 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder injury.

2.  Entitlement to a temporary total evaluation based on the need for convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claims on appeal.  

The Veteran contends that physical therapy exercises for his service-connected spine disability prescribed to him by the VA Outpatient Clinic (OPC) in Orlando, Florida, and also performed at that location, aggravated right shoulder problems.  According to the Veteran's medical records, he reported having pain in his shoulder that started while stretching his lower back in November 2005.  Another record also dated in November 2005 shows that the Veteran reported that his shoulder hurt during physical therapy.  In February 2007, an MRI showed tendinitis with some mild fluid in the joint; the rotator cuff appeared intact.  An orthopedic consult in March 2007 shows that the Veteran reported that he injured his right shoulder in 1986, but that the pain increased since physical therapy.  He was diagnosed with degenerative joint disease of the acromioclavicular (AC) joint and old internal derangement.  In February 2008, the Veteran underwent surgery on his right shoulder.  A second MRI in March 2009 showed degenerative changes of the AC joint; tendinopathy of the supraspinatus and infraspinatus tendons; and no gross rotator cuff or labral tear.  

The Veteran testified at his hearing that his right shoulder popped during physical therapy in November 2005.  See hearing transcript, pg. 8.  He testified that he told the physical therapist about the popping and pain, but that she continued to have him perform the exercises, but in a modified way.  Id. at pgs 9, 11.  The Veteran further testified that his primary care physician did not authorize the modification of any physical therapy exercises.  Id. at pg. 36.  The Veteran's testimony indicates that the performance of physical therapy exercises, despite his reported complaints of right shoulder pain, caused his current right shoulder disorder.  

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97.

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2010).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2010).

The evidence of record is insufficient for the Board to render a decision as to whether the Veteran's physical therapy through VA caused additional disability to his right shoulder.  In this case, no VA examination has been obtained to determine whether the Veteran has a right shoulder disorder that is the result of any deficiencies in his VA medical care as defined under 38 U.S.C.A. § 1151.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a VA examination and opinion is needed by an appropriate specialist to assist the Board in making this determination.   See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

The Veteran and his representative have also requested that medical quality-assurance records pertaining to the Veteran's care be obtained.  See August 2010 representative's statement in lieu of VA Form 646.  At the Veteran's hearing, his representative indicated that such records had not been obtained and in fact, might never have been generated.  See hearing transcript, pg. 38.  The Board notes that in VAOPGCPREC 1-2011, VA's Office of General Counsel addressed whether such records may be obtained in connection with an appeal.  The opinion noted that quality assurance records may not be disclosed to VA adjudicators, including the Board, but that VA's Office of General Counsel is authorized to review such records to determine if they in fact are of the type protected from disclosure.  The opinion concluded that VA's duty to assist requires that the Board request access to any quality assurance records or documents relevant to a claim, and, if the appropriate Veterans Health Administration officials deny the request, to appeal the determination to VA's General Counsel.  On remand, those procedures should be undertaken.

Also, it appears that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  A review of the record shows that in response to the RO's request for the Veteran's SSA records, a computer disk was received; a handwritten notation indicates that the disk would not load and was "not accessible."  The Board observes that the disk appears to be blank.  On remand, a new request for the Veteran's SSA records should be undertaken.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

Additionally, it appears that the Veteran receives continuous treatment from the VA Community Based Outpatient Clinics (CBOCs) in Leesburg, Florida and Clermont, Florida, and from the OPC in Orlando, Florida.  Thus, pertinent ongoing treatment records, dated from January 2011, should be obtained and associated with the claims folder on remand.  

Since the issue of compensation under 38 U.S.C.A. § 1151 is being remanded, the Board finds that the issue of a temporary total evaluation based on the need for convalescence following the February 2008 surgery is also necessary because these two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records related to the Veteran's claim for disability benefits.  If a disk from SSA is obtained, all records from the disk should be printed out and associated with the claims folder.  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the CBOCs in Leesburg, Florida and Clermont, Florida and at the OPC in Orlando, Florida since January 2011.   If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  With any necessary information from the Veteran needed to locate the records or documents, request from the appropriate VHA official(s) any quality-assurance records or documents relevant to the claim.  If the appropriate VHA official(s) deny the request on the basis that the records or documents may not be disclosed because they are privileged and confidential, the AOJ should appeal this determination to General Counsel, in accordance with VAOPGCPREC 1-2011.

4.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any right shoulder disability that he may have.  The claims file must be made available to, and reviewed by, the examiner(s) in conjunction with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

      The examiner is requested to address the following:
	
i)  Is it as likely as not that the Veteran sustained an additional disability to his right shoulder as a result of physical therapy exercises that were prescribed by, and performed at, the VA OPC in Orlando, Florida?  If so, what is the additional disability?  In determining whether the Veteran has an additional disability, it is necessary to compare the Veteran's condition immediately prior to the treatment in question to his condition immediately following that treatment.
	
ii)  If there is an additional disability, offer an opinion as to whether or not it is more likely than not (i.e., greater than 50 percent probability), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in prescribing and having the Veteran perform the physical therapy treatment in question.

iii)  If there is an additional disability, also offer an opinion as to whether it is more likely than not (i.e., greater than 50 percent probability), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such additional disability was due to an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

5.  Ensure that the examination report complies with this Remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

6.  Then, readjudicate the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder injury and entitlement to a temporary total evaluation based on the need for convalescence.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO.  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

